DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The claim lacks proper antecedent basis for “The nuclear reactor's fuel assembly”; “the bottom nozzle”; “the cross section “; “the upper and lower groups of plates”; “the middle group of plates”; “the formation”; “the incline”; and “the direction”.
It is unclear how channels formed by the upper and middle groups of plates can be an angle of 0° since the upper and lower groups of plates have to be at an “angle” to the longitudinal axis.  It is unclear whether the upper and lower groups of plates are permitted to have an “angle” of 0° to the longitudinal axis.  If so then the upper and lower plates can both be parallel to the longitudinal axis, which is conventional.  It is unclear whether Applicant intended to recite an angle that is > 0° and ≤ 15°.  
gap” is unclear.  It is unclear how the gap relates to the plates.  For example, it is unclear whether a gap is located between the plates.
The phrase “anti-debris filter” is unclear.  It is unclear how an “anti-debris filter” differs from a “debris filter”.  What constitutes “anti-debris” is unclear.  It is unclear whether the filter only filters “anti-debris”.
Claim 2
The phrase “the gas-laser welding” lacks proper antecedent basis.

Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) as they do not include the reference numerals 10, 17, and 21 mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Owaki (US 2013/0248434) in combination with Yant (US 4,634,525) and Aksenov (RU 2610716C1).
Owaki discloses a debris filter for a nuclear fuel assembly.  The filter includes upper plates (3), middle plates (2), and lower plates (4) (e.g., Figures 1-3).  Channels formed by the upper and middle plates are located at an angle to the longitudinal axis with an incline.  Channels formed by the middle and lower plates are located at an angle to the longitudinal axis with an opposite incline.  The upper (3) and lower (4) plates are separated by a gap.  
Owaki’s middle plates (2) extend in a direction that is parallel to the longitudinal axis (e.g., Figure 2).  These are two-piece middle plates (2) comprising a first inclined plate (5) and a second inclined plate (7).  Nevertheless, Yant shows that it is well known in the art to have a debris filter comprise one-piece middle plates (13, 14) which are parallel to the longitudinal axis to direct flow.  Yant further shows upper plates and lower plates (32-35), which are located at an angle to the longitudinal axis with an incline. 

The skilled artisan would recognize that Owaki’s upper plates (3) and lower plates (4) can be used with middle plates of various structure, dimensions, and shapes, necessarily amounting to certain design characteristics obviously desirable in light of the specific reactor design.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Owaki to have implemented one-piece middle plates which are parallel to the longitudinal axis to direct flow, as suggested by Yant and Aksenov, to meet a particular reactor design.  Additionally, conventionally employing Owaki’s nuclear fuel assembly with a head, fuel elements, and spacer grids, as suggested by Aksenov, would have also been obvious to one of ordinary skill in the art.  
The range of channel angles are a matter of design and/or optimization.  It is a matter of design because the required angles depend on such design parameters as the environmental conditions in the reactor core to which the fuel assembly is subjected to, including the type of reactor coolant and the flow rate, temperature and pressure conditions desired in light of the specific reactor design.  It is also a matter of optimization because the decision on the channel angles requires proper balancing of competing factors, such as coolant flow rate versus filtering ability.  Where routine testing and general experimental conditions are present, discovering the optimum or .
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Owaki in combination with Yant and Aksenov as applied to claim 1 above, and further in view of Hopkins (US 2007/0256834).
Hopkins shows that it is well known in the art to make a filter using stainless steel and gas-laser welding [0044].  Modification of Owaki to have included the filter of a stainless steel material as suggested by Hopkins, which is a material that is compatible with a nuclear reactor environment, would have been obvious to one of ordinary skill in the art.  Further modification of Owaki to have employed laser welding to connect the filter components, as also suggested by Hopkins, would have also been obvious to one of ordinary skill in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Owaki in combination with Yant and Aksenov as applied to claim 1 above, and further in view of Smith (US 2019/0066854).
Smith shows that it is well known in the art to make a filter using stainless steel and additive technologies [0027].  Modification of Owaki to have included the filter of a 

Objection to the Abstract
The Abstract of the disclosure is objected to because it is unclear what constitutes an “anti-debris filter”, as discussed above.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the claimed invention.  The following Title is suggested:  “Nuclear Fuel Assembly Having A Debris Filter In Bottom Nozzle”. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.






/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646